BONDING PROCESS AND SYSTEM

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed August 31, 2022, was received.  Claims 1-4, 7, 9-11, and 14 were amended.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the specification:
On page 1, paragraph [0001], line 3 of the specification, after “2017, ” insert –now U.S. Patent No. 10,800,112, –.
In the claims:
In claim 1, line 1, after “substrate” insert – comprising a substrate material–.
In claim 3, line 2, after “of ” replace “a” with –the–.
In claim 11, line 3, after “voids in ” insert –the –.
In claim 11, line 4, replace “first” with –printed–.
In claim 14, the fourth-to-last line, after “of the ” delete –of the –.
Authorization for this examiner’s amendment was given in an interview with Marshall Honeyman on September 9, 2022.

Claim Objections
The objections to claims 3-4, 7, 9-10, and 14 are withdrawn because the claims have been amended to correct informalities.

Claim Rejections—35 USC §112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 2, 7-8, 10-11, and 14-16 are withdrawn because the claims have been amended to correct indefinite subject matter.
 
Claim Rejections—35 USC §102
The rejections under 35 U.S.C. 102(a)(1) of claims 1-5, 7, and 14 as being anticipated by Dietmar (US 2013/0287994) are withdrawn because independent claims 1 and 14 have been amended.

Claim Rejections—35 USC §103
The rejection under 35 U.S.C. 103 of claim 15 as being unpatentable over Dietmar and Lang et al. (US 2013/0082144) is withdrawn because independent claim 14 has been amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a system for securing a composite material to a substrate, a fastening system, or a core for bonding an edge of a first composite member sheet to an edge of a second composite member as claimed, and particularly comprising openings/passageways made into the substrate material/printed article/core and transitioning into internally-formed voids formed underneath and through a surface of the substrate material in the claimed geometric relationship (such as provided by printing the article), such that a curable fluid may be provided in a way that interacts with this geometry to help form a bond to one or more composite members or to establish a retaining head in the first void.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745